Eao, Chief Judge:
The merchandise covered by the protest enumerated above consists of cases, which were assessed with duty at the rate of 30 per centum ad valorem plus 25 cents per pound under item 389.60, Tariff Schedules of the United States, as other articles not specially provided for, of manmade fibers.
It is claimed in said protest that said merchandise is properly dutiable at the rate of 12.5 per centum ad valorem under item 685.22 of said schedules, as other radiotelegraphic and radiotelephonic transmission and reception apparatus and parts thereof, since the merchandise was imported on or after December 7,1965, the effective date of the Tariff Schedules Technical Amendments Act of 1965, such containers being those described in General Headnote 6(b) (i) of said schedules, as amended by said Technical Amendments Act.
This protest has been submitted for decision upon a written stipulation of counsel for the respective parties which reads as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the articles marked “A” and initialed JS (Import Specialist’s Initials) by Import Specialist Joseph Sollazzo (Import Specialist’s Name) on the invoice covered by the above-entitled protest, and assessed with duty at 30% ad valorem plus 250 per pound under Item 398.60, Tariff Schedules of the United States, and claimed dutiable at 12.5% ad valorem under Item 685.22, of said Schedules, consists of cases, imported on or after December 7, 1965, the effective date of the Tariff Schedules Technical Amendments Act of 1965, which are containers of usual types ordinarily sold at retail with the radios covered by the same entry and assessed with duty at the rate of 12.5% ad valorem under Item 685.22, such containers being those described in General Headnote 6(b) (i) of said Schedules, as amended by said Technical Amendments Act.
IT IS FURTHER STIPULATED AND AGREED that the subject protest may be submitted on this stipulation, said protest being limited to the articles marked “A” as aforesaid.
Upon the agreed facts, we hold the merchandise here involved, identified by invoice items marked and initialed as aforesaid, to be dutiable at the rate of 12.5 per centum ad valorem under item 685.22 of said tariff schedules as other radiotelegraphic and radiotelephonic transmission and reception apparatus and parts thereof, since the merchandise was imported on or after December 7, 1965, the effective, date of the Tariff Schedules Technical Amendments Act of 1965, such *258containers being those described in General Headnote 6(b) (i) of said schedules, as amended by said Technical Amendments Act. The claim in the protest to that extent is sustained. All other claims are, however, overruled.
Judgment will be entered accordingly.